UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4955


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERALD LYN SYDNOR, JR., a/k/a Gerald Lyn Sydnor, II,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00165-WO-1)


Submitted:   July 21, 2015                 Decided:    July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen F. Wallace, WALLACE LAW FIRM, High Point, North Carolina,
for Appellant.   JoAnna Gibson McFadden, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gerald Lyn Sydnor, Jr., appeals his sixty-six-month sentence

imposed following his guilty plea to being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1) (2012).      On

appeal, Sydnor’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious grounds for appeal but questioning whether Sydnor’s

sentence was reasonable.    Sydnor was advised of his right to file

a pro se supplemental brief but did not file one.       Finding no

meritorious grounds for appeal, we affirm.

     We review the reasonableness of a sentence for abuse of

discretion.     United States v. Howard, 773 F.3d 519, 527-28 (4th

Cir. 2014). We first review for procedural error, such as improper

calculation of the Guidelines range, failure to consider the 18

U.S.C. § 3553(a) (2012) sentencing factors, selecting a sentence

based on clearly erroneous facts, or failure to adequately explain

the sentence.     Howard, 773 F.3d at 528.   Absent any procedural

error, we review for substantive reasonableness under the totality

of circumstances.     Id.   Sentences within a properly calculated

Guidelines range are presumed reasonable, and this presumption

“can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.”      United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

135 S. Ct. 421 (2014).

                                  2
       The record reveals that Sydnor’s sentence was procedurally

and    substantively    reasonable.        The     district    court    properly

calculated    the     Guidelines     range,      provided     the   parties    an

opportunity to argue for an appropriate sentence, allowed Sydnor

an opportunity to allocute, considered the § 3553(a) factors, made

an    individualized    assessment    in   imposing      a   within-Guidelines

sentence,    and    adequately   explained       its   reasoning.      Thus,   we

conclude that the court did not abuse its discretion in imposing

sentence.

       In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.

Accordingly, we affirm the district court’s judgment.                This court

requires that counsel inform Sydnor, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Sydnor requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                  Counsel’s

motion must state that a copy thereof was served on Sydnor.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       3